DETAILED ACTION
	This office action is in response to the amendment filed on 12 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 20-23, 25-32, 34-37 and 39-45 are currently pending: 20-23, 25-32, 34-37 and 39 have been amended; 40-45 are new; and 24, 33 and 38 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 12 February 2021), with respect to the rejection of claims 20-23, 25-32, 34-37 and 39 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 20-23, 25-32, 34-37 and 39 and new claims 40-45. In addition, claims 24, 33 and 38 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23, 25, 28-32, 34, 36-37, 39-41 and 43 are rejected under U.S.C. 103 as being unpatentable over Vaziri M. (US 8,872,910 B1; Vaziri), in view of Eberl et al (US 2002/0101568 A1; Eberl), and further in view of Hamming et al (US 2014/0079320 A1; Hamming).

RE Claim 20, Vaziri discloses a method (Vaziri: title, “method and apparatus for a compact and high resolution eye-view recorder”) comprising:
capturing, using a scene camera, scene image data of an environment (Vaziri: col. 1:43-45, “An embodiment of an eye-view image recording apparatus includes an eyeglass frame, at least one first optical unit disposed on the eyeglass frame for capturing an image corresponding to a field of view of a user”, col. 2:55-58, “embodiments of a wearable and fully automatic video recorder are described herein. As the name ‘Eye-View Recorder’ (EVR) may imply, embodiments of this video recording device view the world like a human eye”, col. 9:59-60, “Viewing Cameras record the outside world or a scene of interest”);
determining an eye parameter of a user (Vaziri: col. 1:43-50, “An embodiment of an eye-view image recording apparatus includes an eyeglass frame ... and at least one second optical unit disposed on the eyeglass frame for tracking movement of at least one eye of the user to determine a direction within the field of view to which the at least one eye is directed”, col. 3:24-29, “the EVR has four distinct further communication with each other. building blocks ... the Eye Tracking 25 (ET) ... The ET determines which direction the user's eyes are centered on”; please note, Vaziri’s direction in which a user’s eyes are centered (e.g., focus direction) is interpreted as an ‘eye parameter’ of the user);
discloses generating a selection based on the eye parameter of the user, wherein the selection includes a spatial selection of the scene image data (Vaziri: figs. 2a-2d and 10; col. 2:61, “The EVR will record the world like a human eye”, col. 1:50-54, “The eye-view image recording apparatus further includes at least one processor for receiving the determination of the direction within the field of view to which the at least one eye is directed, and generating a subset of the captured image based on the determination”, col. 5:21-43, “FIGS. 2a-d illustrate embodiments of four different lens configurations for the EVR ... FIG. 2c shows another implementation with three lenses: two lenses to capture the direct view and a ring-type lens to capture the peripheral view. In essence this is similar to the fisheye single lens approach ... This split reduces the electronic processing which in turn may lower electrical power consumption. The additional direct view lens provides stereo image recording as well as telemetry information. It is well known that by using two stereo cameras distance profile of an object from the lenses can be estimated. With the stereo approach, the direct field of view may also be recorded with much more resolution than the peripherals”, and col. 10:30-39, “FIG. 10 illustrates an embodiment ... In the illustrated embodiment, a large FOV (such as a fisheye lens) is placed on one arm and a typical lens (about 45 degrees) or a lens with smaller FOV is placed on the other arm. With this arrangement, the camera can capture two views of every scene, a high resolution but narrow FOV and a lower resolution but wider FOV … When such a recorded video is played back, the user will have the option to interactively switch between the two views”; please note, Vaziri’s selection comprises choosing between a narrow but high resolution image data set and a wide, lower resolution data set); and
strongly suggests a method of generating a selection based on the eye parameter of the user, wherein the selection includes a temporal selection of the scene image data (Vaziri: col. 3:10-21, “A feature of various embodiments of the EVR is recording precisely what its user is viewing. To do this, EVR uses eye tracking to follow the user's eyes for scene 
However, although Vaziri already teaches,
Eberl (in the same general field of endeavor) also discloses generating a selection based on the eye parameter of the user, wherein the selection includes a spatial selection of the scene image data (Eberl: fig. 11A; [0068], “A gaze direction of the eye determined via the captured signals can also serve to establish a correlation between the field of view information obtained from the captured field of view and which is truly seen” (gaze direction as eye parameter), [0178-0179], “FIG. 11A shows the naturally perceived field of view 1190 of a user … solely a small region 1191 of several degrees around the visual axis forms the region of keenest sight 1191 ... the information system can be designed such that this region 1191 is projected, optically enlarged, onto the region of keenest sight 1191 after corresponding processing of the captured pixels via an evaluation apparatus comprised by the information unit” (Eberl’s ‘region of keenest sight’ corresponds with a region of interest (ROI) or a foveated region), and
even though Vaziri does not expressly teach,
Eberl discloses generating a selection based on the eye parameter of a user, wherein the selection includes a temporal selection of the scene image data (Eberl: fig. 12B; [0188], “Referring to FIG. 12B, a tourist using the information system looks at a characteristic building and actuates an activation button that is physically present or virtually blended into the field of view” (manual selection; please see [0192] for an example of what appears to be an automatic selection); interpretation: similar to Applicant’s definition of ‘temporal selection’ (see Applicant’s specification, p. 3, “A temporal selection may specify, for example, when data are collected, read out, transmitted, or evaluated, when not, or at what rate”).
generating a spatio-temporal selection, based on an eye parameter of a user, of image data (comprising a spatial selection and a temporal selection) with Vaziri’s method of capturing, using a scene camera, scene image data of an environment, and determining an eye parameter of a user, with the expected benefit of having more control over portions of captured data since users can generate spatial-temporal selections of data using the combined Vaziri/Eberl method.
Still, even though Vaziri/Eberl does not appear to expressly teach,
Hamming (in the field of feature searching within images) discloses performing a first type of evaluation on a first part of a selected scene image data before performing the first type of evaluation on a second part of the selected scene image data not specified by the selection while maintaining the selection (Hamming: fig. 1, illustrating fig. 6, ‘define search area in image’ 608 (selected scene image data) → ‘search in search area to find a block of pixels that satisfies threshold’ 610 → ‘search found block of pixels that satisfies threshold? 612 (first type of evaluation on first part of a selected scene image data) → ‘NO’ → … ‘expand search area’ 620 → ‘search in search area to find a block of pixels that satisfies threshold’ 610 (first type of evaluation on second part of the selected scene image data while maintaining the selection); [0014, 0022], search in a first part of a selected region to find feature(s) (e.g., corner, edge, blob, etc.), and if feature(s) is/are not found, the selected region may be expanded and searched in a similar manner).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of searching for features in a first part of a selected scene image data before searching in a second part of the selected scene image data not specified by the selection while maintaining the selection with Vaziri/Eberl’s selected scene image data specified by a spatiotemporal selection so the combined Vaziri/Eberl/Hamming method can perform a first type of evaluation on a first part of the scene image data specified by the spatiotemporal selection before performing the first type of evaluation on a second part of the scene image data not specified by the spatiotemporal selection while maintaining the spatiotemporal selection. Further, the motivation for combining Hamming’s method with Vaziri/Eberl’s method would have been to reduce the amount of processing needed to locate target textures/objects in an image by limiting the amount of area searched whenever possible.
RE Claim 30, Vaziri discloses an apparatus (Vaziri: fig. 1a, illustrating a ‘wired’ apparatus and fig. 1b, illustrating a ‘wireless’ apparatus; col. 3:32-36, “Simplified block diagrams of embodiments of the EVR are shown in FIG. 1a and FIG. 1b. FIG. 1a illustrates an embodiment having a frame wired to the electronic box and FIG. 1b illustrates an embodiment in which a frame and electronic box communicate wirelessly”) comprising:
an eye camera to capture eye image data including one or more images of an eye of a user (Vaziri: fig. 1, ‘eye tracking optics 1 to 2 units’; col. 3:36-41, “Referring to FIG. 1a, the embodiment includes ... Eye Tracking Optics units 1 to 2 in communication with a second Optical Image Electronic Image Conversion module”);
a scene camera to capture scene image data including one or more images of an environment (Vaziri: fig. 1, ‘composite eye optics 1 to N units’; col. 3:36-39, “Referring to FIG. 1a, the embodiment includes Composite Eye Optics units 1 to N in communication with a first Optical Image Electronic Image Conversion module”; interpretation: since Vaziri’s composite eye optics ‘view the world’ (see col. 3), they are interpreted as ‘scene cameras’); and
a processor (Vaziri: figs. 1a and 1b, “dsp and microprocessor”).
	Further, the remaining limitations recited in claim 30 are substantially similar in scope with corresponding limitations recited in claim 20 and are, therefore, rejected under the same rationale.
RE Claim 36, Vaziri discloses a non-transitory computer-readable medium having instructions encoded thereon which, when executed, cause a processor to perform operations (Vaziri: col. 7:11, “On-board memory”, col. 8:3-8, “The Total Image Processor, the Microprocessor, the Eye Tracking Processor, the LCD module, the Storage module, the Wireless Broadcast module, the Status LEDs, the PC interface, the Firmware Memory, the DRAM buffer ... and the battery are included within the electronic box” (firmware memory, at least, is well-known within computing arts to have instructions for execution by a processor to perform operations)).
In addition, the remaining limitations recited in claim 36 are substantially similar in scope with corresponding limitations recited in claim 20 and are, therefore, rejected under the same rationale.
RE Claims 21 and 31, Vaziri/Eberl/Hamming teaches the method of claim 20, the apparatus of claim 30, and further Vaziri/Eberl discloses treating the second part of the scene image data not specified by the spatiotemporal selection in a second predefinable manner (Vaziri: fig. 14, showing region of interest (ROI) at higher resolution in gray and peripheral region at 4 times less resolution surrounding the ROI; col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel ... The concept of a high-resolution detector and binning to have two regions with high and low resolutions is shown in FIG. 14”; interpretation: Vaziri’s method of representing peripheral regions in a lower resolution corresponds with treating the second part of scene image data not specified by selection in a predefinable manner), while
Hamming in addition discloses performing the first type of evaluation includes treating the first part of the scene image data specified by the selection in a first predefinable manner (Hamming: fig. 4A; [0058-0062], computing a similarity score for pixels within the selected scene image data, wherein a first resolution is implied).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of treating the first part of scene image data specified by a selection in a first predefinable manner with Vaziri/Eberl’s method of treating the second part of the scene image data not specified by the spatiotemporal selection in a second predefinable manner, with the expected benefit of reducing the amount of computational effort needed to find target textures/objects in an image as well as reduce the bandwidth needed for processing the image data.
RE Claim 22, Vaziri/Eberl/Hamming discloses the method of claim 21, and Vaziri also teaches treating the second part of the scene image data in the second predefinable manner includes compressing the second part of the scene image data as compared to the first part of the scene image data treated in the first predefinable manner (Vaziri: fig. 14, showing region of interest (ROI) at higher resolution in gray and peripheral region at 4 times less resolution surrounding the ROI; col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel ... The concept of a high-resolution detector and binning to have two regions with high and low resolutions is shown in FIG. 14”; interpretation: Vaziri’s 
RE Claim 23, Vaziri/Eberl/Hamming teaches the method of claim 21, and Vaziri further discloses wherein treating the second part of the scene image data in the second predefinable manner includes downsampling the second part of the scene image data as compared to the first part of the scene image data treated in the first predefinable manner (Vaziri: col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel ... The concept of a high-resolution detector and binning to have two regions with high and low resolutions is shown in FIG. 14”; interpretation: Vaziri’s method of representing peripheral regions in a lower resolution by reducing the size of the color space of peripheral region pixels is consistent with ‘downsampling’ the gray-level/color space).
RE Claims 25, 34 and 39, Vaziri/Eberl/Hamming teaches the method of claim 20, the apparatus of claim 30, the non-transitory computer-readable medium of claim 36, and in addition Vaziri implicitly teaches wherein the eye parameter includes a point of regard of the user and the spatial selection includes selection of a first area of the scene image data surrounding the point of regard of the user (Vaziri: figs. 10 and 14; col. 10:30-45, “With this arrangement, the camera can capture two views of every scene, a high resolution but narrow FOV and a lower resolution but wider FOV (similar to human peripheral view). When such a recorded video is played back, the user will have the option to interactively switch between the two views ... This combination of high resolution at the center and lower resolution on the peripheral resembles human vision, the low resolution being the periphery and the high resolution being the center of attention”).
RE Claim 28, Vaziri/Eberl/Hamming discloses the method of claim 20, and Hamming further teaches displaying an augmented reality environment based on the scene image data after performing the first type of evaluation (Hamming: [0012], “In particular implementations, a user may ... capture images of an environment, such as a room, outdoors, and so on. The images may be processed to identify a textured target in the environment ( e.g., surface or portion of a surface) that is associated with augmented reality content. When such a textured target is identified, the augmented reality content may be displayed on the device in an overlaid manner on real-time images of the environment”).

RE Claim 29, Vaziri/Eberl/Hamming discloses the method of claim 28, and Hamming in addition teaches recognition of objects in the scene image data and displaying the augmented reality environment includes displaying information regarding recognized objects (Hamming: [0012], identifying/recognizing a textured target (e.g., an object), and displaying AR content associated with the recognized object, and [0032-0034], providing an example where a poster image is recognized, and AR content related to the poster image is displayed).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of recognizing objects in the scene image and displaying information regarding recognized objects with Vaziri/Eberl/Hamming’s method in order to help users visually locate recognized objects since said recognized objects can have related AR content overlaid or displayed nearby.
RE Claim 32, Vaziri/Eberl/Hamming discloses the apparatus of claim 31, and in addition Vaziri teaches wherein the processor is to treat the second part of the scene image data in the second predefinable manner by compressing or downsampling the second part of the scene image data as compared to the first part of the scene image data treated in the first predefinable manner (Vaziri: col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel ... The concept of a high-resolution detector and binning to have two regions with high and low resolutions is shown in FIG. 14”).
RE Claim 37, Vaziri/Eberl/Hamming teaches the non-transitory computer-readable medium of claim 36, and Vaziri also discloses compressing or downsampling the second part of the scene image data as compared to the first part of the scene image data (Vaziri: col. 12:19-28, “For human like display, the resolution of the peripherals needs to be lowered ... This is done two ways. First, A group of pixels is binned and their outputs are read as only one pixel ... The concept of a high-resolution detector and binning to have two regions with high and low resolutions is shown in FIG. 14”), while
performing the first type of evaluation on a first part of scene image data treated in a first predefinable manner (Hamming: fig. 4A; [0058-0062], computing a similarity score for pixels within the selected scene image data, wherein a first resolution is implied).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of treating the first part of scene image data specified by a selection in a first predefinable manner with Vaziri/Eberl’s method of compressing or downsampling the second part of the scene image data as compared to the first part of the scene image data, so the combined Vaziri/Eberl/Hamming method can execute instructions performing the first type of evaluation on a first part of the scene image data, wherein performing the first type of evaluation includes compressing or downsampling the second part of the scene image data as compared to the first part of the scene image data. Additionally, the motivation for combining Hamming’s method with Vaziri/Eberl/Hamming’s non-transitory computer-readable medium comprising instructions for execution by a processor would have been to reduce the amount of computational effort needed to find target textures/objects in an image as well as reduce the bandwidth needed for processing the image data.
RE Claim 40, Vaziri/Eberl/Hamming teaches the method of claim 20.
Further, Hamming also discloses searching the first part of the scene image data for specific information; and searching the second part of the scene image data after determining that the first part of scene image data does not include the specific information (Hamming: fig. 1, illustrating fig. 6, ‘define search area in image’ 608 (selected scene image data) → ‘search in search area to find a block of pixels that satisfies threshold’ 610 → ‘search found block of pixels that satisfies threshold? 612 (first type of evaluation on first part of a selected scene image data) → ‘NO’ → … ‘expand search area’ 620 → ‘search in search area to find a block of pixels that satisfies threshold’ 610 (first type of evaluation on second part of the selected scene image data while maintaining the selection); [0014, 0022], search in a first part of a selected region to find feature(s) (e.g., corner, edge, blob, etc.), and if feature(s) is/are not found, the selected region may be expanded and searched in a similar manner; please note, Hamming’s textured target object or feature related to the textured target object is interpreted as ‘specific’ information).

RE Claim 41, Vaziri/Eberl/Hamming discloses the method of claim 20, and in addition, Hamming teaches determining whether the first part of the scene image data includes a representation of an object; and determining whether the second part of the scene image data includes the representation of the object after determining that the first part of scene image data does not include the representation of the object (Hamming: fig. 1, illustrating fig. 6, ‘define search area in image’ 608 (selected scene image data) → ‘search in search area to find a block of pixels that satisfies threshold’ 610 → ‘search found block of pixels that satisfies threshold? 612 (first type of evaluation on first part of a selected scene image data) → ‘NO’ → … ‘expand search area’ 620 → ‘search in search area to find a block of pixels that satisfies threshold’ 610 (first type of evaluation on second part of the selected scene image data while maintaining the selection); [0014, 0022], search in a first part of a selected region to find feature(s) (e.g., corner, edge, blob, etc.), and if feature(s) is/are not found, the selected region may be expanded and searched in a similar manner; please not, features associated with an object are interpreted as a ‘representation’ of the object since said features are not, technically, the actual object).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of searching for features in a first part of a selected scene image data before searching for the features in a second part of the selected scene image data with Vaziri/Eberl/Hamming’s method in order to reduce the amount of processing needed to locate target textures/objects in an image by limiting the amount of area searched whenever possible.
RE Claim 43, Vaziri/Eberl/Hamming discloses the method of claim 20, and Hamming also implicitly teaches assigning a lower time priority to the second part of the scene image data than the first part of the scene image data (Hamming: fig. 1, illustrating fig. 6, ‘define search area in image’ 608 (selected scene image data) → ‘search in search area to find a block of pixels that satisfies threshold’ 610 → ‘search found block of pixels that satisfies 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hamming’s method of assigning a lower time priority to the second part of the scene image than the first part of the scene image with Vaziri’s, modified by Eberl/Hamming’s, method thereafter allowing the combined Vaziri/Eberl/Hamming method to find objects of interest faster since, more likely than not, objects of interest are within regions specified by a user’s spatiotemporal selection.

	Claims 26-27 and 35 are rejected under U.S.C. 103 as being unpatentable over Vaziri, in view of Eberl, and Hamming, and further in view of Uusitalo et al (US 2010/0056274 A1; Uusitalo).
RE Claim 26, Vaziri/Eberl/Hamming discloses the method of claim 20, and even though Vaziri/Eberl fails to expressly teach,
Uusitalo (in the same general field of endeavor) discloses wherein the eye parameter includes classification of eye movement of the user as a fixation or a saccade and the temporal selection includes selection of times when the eye movement of the user is classified as a fixation (Uusitalo: fig. 6, “detect user gaze fixation point” 625 and “for the next images to be transmitted to the user, use the gaze fixation point information to selectively modify portions of images determined to be outside foveal vision of the user” 645; [0007], “An aspect of the exemplary embodiments of the invention is a method, comprising: tracking a gaze fixation point of a user on dynamic imagery; generating gaze fixation point information 
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Uusitalo’s ‘fixation’ to select regions within an image with Vaziri/Eberl/Hamming’s scene image data, with the expected benefit of making it convenient and easy for users to identify regions of interest since all they have to do is gaze at said regions for a period of time.
RE Claim 27, Vaziri/Eberl/Hamming teaches the method of claim 20.
Yet, although Vaziri/Eberl/Hamming does not expressly disclose,
 Uusitalo implicitly teaches wherein the eye parameter includes an eye opening state of the user and the temporal selection includes selection of times when the eye opening state of the user is an open state (Uusitalo: [0007], “An aspect of the exemplary embodiments of the invention is a method, comprising: tracking a gaze fixation point of a user on dynamic imagery; generating gaze fixation point information identifying a current gaze fixation point of the user; and transmitting the gaze fixation point information to a source of dynamic imagery”, and [0039], “In the invention a measurement system determines what area a human viewer is momentarily looking at. This location is called the ‘gaze fixation point’”; please note, a measurement of what area is being ‘looked at’ implicitly comprises an ‘open state’ of an eye parameter).
RE Claim 35, Vaziri/Eberl/Hamming teaches the apparatus of claim 30, and although Vaziri/Eberl fails to expressly teach,
Uusitalo discloses an eye parameter includes classification of eye movement of the user as a fixation, a saccade, or a blink and the temporal selection includes selection of times when the eye movement of the user is classified as a fixation (Uusitalo: fig. 6, “detect user gaze fixation point” 625 and “for the next images to be transmitted to the user, use the gaze fixation point information to selectively modify portions of images determined to be outside foveal vision of the user” 645; [0007], “An aspect of the exemplary embodiments of the invention is a method, comprising: tracking a gaze fixation point of a user on dynamic imagery; generating gaze fixation point information identifying a current gaze fixation point of the user; and transmitting the gaze fixation point information to a source of dynamic imagery”).

 
	Claim 42 is rejected under U.S.C. 103 as being unpatentable over Vaziri, in view of Eberl, and Hamming, and further in view of Kaburlasos N. (US 2014/0347363 A1; Kaburlasos).
RE Claim 42, Vaziri/Eberl/Hamming teaches the method of claim 20.
However, although Vaziri/Eberl/Hamming fails to expressly disclose,
Kaburlasos (in the general field of graphics processing) teaches the concept of performing processing operations of a first part of an image at a first rate; and implicitly teaches performing processing operations of a second part of the image at a second rate that is slower than the first rate (Kaburlasos: [0013], “In accordance with some embodiments, processing power is applied based on the user's detected level of interest. In one embodiment, the user's detected level of interest in particular regions within a frame may be determined using an eye gaze detector or eye tracking apparatus. Those frame regions or areas that the user spends more of his or her attention on may be processed faster, at higher resolution or otherwise to enhance their depiction”). 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Kaburlasos’ method of performing processing operations of a first part of an image at a first rate; and performing processing operations of a second part of the image at a second rate that is slower than the first rate with Vaziri’s, modified by Eberl/Hamming’s method of performing a first type of evaluation on a first part of an image before performing the first type of evaluation on a second part of the image so the combined Vaziri/Eberl/Hamming/Kaburlasos method can evaluate the first part of the scene image data at a first rate; and evaluate the second part of the scene image data at a second rate that is lower than the first rate. Additionally, the motivation for combining Kaburlasos’ method with Vaziri’s, modified by Eberl/Hamming’s, method would have been to enhance the depiction or presentation of image elements within user’s detected regions of interest (Kaburlasos, [0013]).

Claim 44 is rejected under U.S.C. 103 as being unpatentable over Vaziri, in view of Eberl, and Hamming, and further in view of Dunsmoir et al (US 2008/0042812 A1; Dunsmoir).
RE Claim 44, Vaziri/Eberl/Hamming discloses the method of claim 20, and even though Vaziri/Eberl/Hamming does not expressly teach,
Dunsmoir (in the field of improving situational awareness of vehicle operators) implicitly discloses determining an amount of computing resources that is available to a device that is processing data on a first part of  scene image data (Dunsmoir: [0009, 0117], “Attribute information for the area of interest, such as size ... can be acquired … The threshold values can be varied dynamically to limit the number of pixels that are identified as interest points and require processing. Typically, the video processing equipment will work more efficiently if the number of interest points being processed at any given time is kept to a few hundred. Accordingly, the pixel differentiator can adjust the number of interest points from frame to frame in an attempt to keep the number of interest points relatively constant such that the video processing systems can provide current and accurate data. The processing load can also be adjusted by limiting the matrix of the area of interest. For example, each area of interest can be limited in dimension such that each group of points or area of interest does not have an excessive number of points or pixels to process”; interpretation: Dunsmoir’s method of allowing the number of interest points in an area of interest (AoI) to vary so as to not exceed processing capabilities of their vehicular situational awareness apparatus implicitly determines computing resources available to process AoI data).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Dunsmoir’s method of implicitly determining an amount of computing resources available to an apparatus for processing data in a first part of a scene image (e.g., an AoI) with Vaziri/Eberl/Hamming’s method of performing a first type of an evaluation on the first part of a scene image in order to ensure that the processing of said first part of the scene image produces reliable, trusted, and useful results.
Yet, although Vaziri/Eberl/Hamming/Dunsmoir fails to expressly teach,
a person having ordinary skill in the art (a PHOSITA) may use concepts already taught by Vaziri/Eberl/Hamming/Dunsmoir (e.g., spatiotemporal selection of areas of interest, amount of computing resources available to an apparatus, and thresholds associating computing generate a spatiotemporal selection with a first size in response to the amount of computing resources being less than a threshold; and generate a spatiotemporal selection with a second size that is greater than the first size in response to the amount of computing resources being greater than the threshold. Further, the motivation for a PHOSITA to generate spatiotemporal selections of different sizes based on computing resources available to the apparatus would have been to optimize the performance of her apparatus by processing an AoI of sufficient size to accomplish the task at hand.

Claim 45 is rejected under U.S.C. 103 as being unpatentable over Vaziri, in view of Eberl, Hamming, and Dunsmoir, and further in view of Zhou et al (US 9,223,415 B1; Zhou).
RE Claim 45, Vaziri/Eberl/Hamming/Dunsmoir teaches the method of claim 44, and Vaziri also implicitly discloses an amount of transmission bandwidth available to the device (Vaziri: fig. 18, showing a diagram where camera outputs are transmitted from an eyeglasses frame to an electronic box via a fiber; cols. 15:57-67 and 16:1-8, disclosing the transmission of FOV pixels from a frame to an electronics box via an optical fiber, and the need for more bandwidth if a larger FOV is to be transmitted).
Still, even though Vaziri/Eberl/Hamming/Dunsmoir does not appear to expressly disclose,
Zhou (in the field of managing resources for task performance) teaches an amount of computing resources includes a performance level of a device, and an amount of computation power available to a device (Zhou: cols. 6:65-67 and 7:1-15 (computing resources needed for desired performance level), col. 3:58-61, 12:32-45 (amount of processing power available to a device, such as illustrated in fig. 2(b), and amount of battery power available under low power state or under normal circumstances)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Zhou’s method of managing resources for task performance with Vaziri/Eberl/Hamming/Dunsmoir’s method of determining an amount of computing resources available for performing an evaluation on an AoI so the combined Vaziri, modified by Eberl, Hamming, Dunsmoir, and Zhou, device can determine an appropriate amount of computing resources to efficiently perform a search for textured object information in the selected AoI.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Hamming, Kaburlasos, Dunsmoir, and Zhou in combination with previously cited prior art are now relied upon for amended limitations.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PATRICK F VALDEZ/Examiner, Art Unit 2611